Case 1:16-cr-00515-NGG-LB Document 108 Filed 11/02/20 Page 1 of 6 PageID #: 6296

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
 AES:DCP/JPL/JPM/GMM                              271 Cadman Plaza East
 F. #2012R01716                                   Brooklyn, New York 11201



                                                  November 2, 2020

 By ECF and Email

 The Honorable Nicholas G. Garaufis
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

               Re:      United States v. OZ Africa Management GP, LLC
                        Criminal Docket No. 16-515 (NGG)

 Dear Judge Garaufis:

               The government respectfully submits this letter in connection with the
 sentencing of defendant OZ Africa Management GP, LLC (the “Defendant”) in the above-
 referenced matter. As the Court is aware, sentencing is currently scheduled for Wednesday,
 November 4, 2020 at 2:30 p.m. The Court has asked the government to provide “the
 elements necessary for the Court to consider and to order at the Defendant’s sentencing.”
 (See Dkt. Entry dated October 30, 2020). Set forth below are each of the components of the
 Defendant’s sentencing.
 I.     CARES Act Findings

              Because the sentencing hearing will not be conducted in person, prior to
 imposing sentence, the government respectfully asks the Court to make certain findings as
 contemplated by the Coronavirus Aid, Relief, and Economic Security Act (the “CARES
 Act”):
               First, that the Judicial Conference of the United States has found that the
 coronavirus emergency will “materially affect the functioning” of the federal courts.
 CARES Act § 15002(b)(2)(A); see “Judiciary Authorizes Video/Audio Access During
 COVID-19 Pandemic,” Administrative Office of the United States Courts (published March
 31, 2020) (available at https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-
 videoaudio-access-during-covid-19-pandemic);
             Second, that the Chief United States District Judge for the Eastern District of
 New York has found that felony sentencings under Rule 32 of the Federal Rules of Criminal
Case 1:16-cr-00515-NGG-LB Document 108 Filed 11/02/20 Page 2 of 6 PageID #: 6297




 Procedure “cannot be conducted in person without seriously jeopardizing public health and
 safety.” CARES Act § 15002(b)(2)(A); see Administrative Order No. 2020-13-2, dated
 September 21, 2020;
               Third, that the Court finds “for specific reasons that the . . . sentencing . . .
 cannot be further delayed without serious harm to the interests of justice.” CARES Act
 § 15002(b)(2)(A);1 and
                 Fourth, that the Defendant knowingly, intelligently and voluntarily waives its
 right to an in-person sentencing hearing. See CARES Act § 15002(b)(4). Because the
 Defendant’s consent is required, the government respectfully submits that a brief inquiry is
 appropriate in order to preserve the record, and suggests the following questions:

                 Defendant, you have the right to be present in open court for sentencing,
                  and you may have the proceeding adjourned until it is safe to do that. Do
                  you understand that?

                 I am advised that you wish to waive that right and to consent to be
                  sentenced by videoconference. Have you had an opportunity to discuss
                  your options with counsel?

                 Do you believe that you have had sufficient time to discuss this decision
                  with counsel and to make a decision about how you wish to proceed?

                 Defendant, do you waive your right to an in-person hearing, and consent to
                  proceed with this sentencing hearing by videoconference?

                 Defense counsel, do you believe that the Defendant’s consent is knowing,
                  intelligent and voluntary?

                Assuming that the Court makes the above-described findings and that the
 answers to all of the above questions are in the affirmative, the government requests that the
 Court accept the Defendant’s waiver and proceed to sentencing the Defendant.




        1
                In this case, the government respectfully submits that not delaying the
 Defendant’s sentencing would be appropriate to bring finality to the victims and to the
 Defendant. As the Court is aware, the losses to the victim shareholders occurred
 approximately 13 years ago, for which the victims still await restitution. Moreover,
 sentencing in this matter has been adjourned for many years due to extensive litigation
 between the parties, well beyond what the parties initially anticipated. Thus, further delay
 would, among other things, needlessly prolong justice for the victims in this case.


                                                  2
Case 1:16-cr-00515-NGG-LB Document 108 Filed 11/02/20 Page 3 of 6 PageID #: 6298




 II.    Sentencing Pursuant to the Plea Agreement
               As the Court is aware, the parties have entered into an agreement pursuant to
 Federal Rule of Criminal Procedure 11(c)(1)(C) (the “Plea Agreement”) that sets forth an
 agreed-upon sentence for the defendant OZ Africa Management GP (“OZ Africa”). The
 Court accepted the Defendant’s guilty plea pursuant to the Plea Agreement on September 29,
 2016. Accordingly, the terms of the Plea Agreement should apply at sentencing.
                Och-Ziff, the Defendant’s then-parent company, has already paid to the
 government a $213,055,689 criminal penalty pursuant to a Deferred Prosecution Agreement
 (the “DPA”) in a related criminal case captioned United States v. Och-Ziff Capital
 Management Group LLC, 16-CR-516 (NGG). As noted in the government’s prior
 sentencing letter in this case, (see Dkt. Entry 40), the penalty paid under the DPA exceeded
 the maximum fine that could be imposed against the Defendant ($182,362,364).2 Because
 the conduct by OZ Africa overlapped that which was admitted to by Och-Ziff in the DPA,
 the government and Och-Ziff agreed that, to avoid a duplicative penalty, any fine imposed by
 the Court on the defendant could be satisfied by transferring part of the penalty to satisfy the
 fine. (See DPA ¶ 7 (“The parties agree that any criminal fine that might be imposed by the
 Court against OZ Africa Management GP, LLC, in connection with its guilty plea and plea
 agreement, will be paid from the $213,055,689 monetary penalty held in the escrow account
 and that any remaining balance will be transferred from the escrow account within ten (10)
 days of entry of the judgment to the United States Treasury.”)). Although the DPA stated that
 the penalty payment would be held in an “escrow account,” the parties encountered logistical
 issues when attempting to set up an escrow account after the DPA was signed. The
 government and Och-Ziff subsequently agreed that the DPA penalty would be paid into a
 “suspense account” pending the sentencing of the Defendant. Any fine imposed by the Court
 would be satisfied through the transfer of funds from the penalty currently being held in the
 suspense account.
                Accordingly, pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal
 Procedure, the parties have agreed to recommend jointly that the Court impose a nominal
 criminal fine of $1,000 on the Defendant at sentencing, which will be paid from the criminal
 penalty already paid by Och-Ziff. The Defendant is also required to pay a mandatory $400
 special assessment pursuant to 18 U.S.C. § 3013(a)(2)(B), (see also Plea Agreement ¶ 20(b)).
 III.   Restitution
               Subsequent to the Defendant’s guilty plea, former equity owners of Africo
 Resources Limited (“ARL”) came forward as potential victims and on August 28, 2019, the
 Court determined that shareholders of ARL qualified as victims under the Mandatory
 Victims Restitution Act (the “MVRA”), and are therefore entitled to receive restitution in

        2
         Similarly, the recommended fine range pursuant to the Defendant’s applicable
 United States Sentencing Guidelines is well below the criminal penalty paid by the parent
 company. See Dkt. Entry 40; Plea Agreement ¶ 19.


                                                3
Case 1:16-cr-00515-NGG-LB Document 108 Filed 11/02/20 Page 4 of 6 PageID #: 6299




 this matter. (See Dkt. Entry 51). For the reasons set forth below, the Court should order
 restitution in the amount of $135,040,082.23.
               Under the MVRA, as part of sentencing, the Court is to order restitution that
 fully compensates the victims for their respective losses. See 18 U.S.C. § 3663A(b). That
 amount is not required to be determined with mathematical precision but need only be a
 reasonable approximation of loss based on a sound methodology. See United States v.
 Gushlak, 728 F.3d 184, 195-96 (2d Cir. 2013); see also United States v. Jafari, 663 F. App’x
 18, 24-25 (2d Cir. 2016); United States v. Murdock, 542 F. App’x 57, 59 (2d Cir. 2013).
                As the Court is aware, the government, the Defendant, and counsel at Wilson
 Sonsini who represent more than 200 such former equity owners (referred to in various prior
 communications with the Court as the “Identified Victims”) provided the Court with
 extensive legal briefing, and numerous expert reports, focused on the question of how to
 value the mining rights at the Kalukundi mine that the victims lost due to Defendant’s
 criminal conduct. After discussions among the parties, and with the assistance of mining and
 financial experts engaged to assist in this matter, the parties have ultimately agreed on a
 resolution as to a reasonable and appropriate amount of restitution for the victim former
 shareholders of ARL.
                 As set forth in detail in the parties’ prior submissions, (see, e.g., Dkt. Entry
 100), the agreed-upon restitution amount is based primarily on a discounted cash flow
 analysis methodology generated a value for ARL’s mining rights of approximately US$215
 million. Based on the holdings of the former ARL equity owners, that came to a gross
 amount of approximately US$6.57 per share. For each former shareholder that amount was
 then reduced; either based on the actual proceeds from the sale of the shares if that data was
 available, or if not based on a weighted sales average of US$0.96. The calculation for
 certain option and warrant holders was different only in that the “strike price” was deducted
 from the gross share price rather than the proceeds amount. This agreed-upon valuation
 approach and share price calculation represent a sound methodology to determine a
 reasonable loss amount in this matter.
                 On October 13, 2020, the government provided the Court with a list of victims
 that it has determined should qualify for restitution.3 (See Dkt. No. 106, Ex. A (filed under
 seal)). The victims on that list have affirmed that they were shareholders at the relevant time
 and have provided the government with any necessary supporting documentation to allow the
 government to confirm the victim status of each. Counsel for the Defendant and the
 Identified Victims concur with the government’s assessment. The list captures
 approximately 68% of the former equity holders of ARL during the relevant time period.
 The list of victims is the result of extensive efforts by both the government and counsel for

        3
          Since the time the government provided the list of victims to the Court, three
 additional victims who held approximately 36,000 shares have come forward and are now
 included in the appropriate restitution calculation. Prior to sentencing, the government will
 provide the Court with proposed restitution order including the final list of victims.


                                                 4
Case 1:16-cr-00515-NGG-LB Document 108 Filed 11/02/20 Page 5 of 6 PageID #: 6300




 the Identified Victims to locate and contact ARL equity holders, including by sending
 thousands of notice letters to individuals and entities that might have been equity owners
 during the relevant period of time.
                 Accordingly, the government submits that all reasonable efforts to identify
 additional victims have now been taken, and as a result, sentencing can proceed, and the
 Court can order a restitution award to those victims on the final victim list provided to the
 Court. As the Court will see from the chart, for each victim there is a calculation of the net
 loss sustained – an amount that the government, the Defendant and counsel to the Identified
 Victims have all agreed represents a reasonable estimate of loss. For that reason, on the issue
 of restitution, the parties jointly request that the Court “So Order” the appropriate restitution
 amount set forth on the government’s final victim list, which in total aggregates to
 $135,040,082.23.4
                In the event the Court agrees with the parties’ proposed restitution amount, the
 Defendant has committed to the prompt payment of restitution to the victims following the
 Court’s issuance of a Judgment in this case. As the Court is aware, there is a settlement
 agreement in place between Defendant and the Identified Victims. According to that
 Agreement, provided the Court enters a restitution order no higher than $141 million,
 Defendant will, on the day of sentencing, wire transfer to Wilson Sonsini its restitution
 payment for the Identified Victims. Beyond the more than 200 victims represented by
 Wilson Sonsini, the government has identified 133 additional victims whose loss amounts
 are also included in the final list of victims. The amount of those losses aggregates to
 $2,039,502.78. Provided the Court accepts and So Orders the government’s list, the
 Defendant, consistent with its obligations under the plea agreement, will be making its
 restitution payment to those additional victims within 10 business days of entry of the
 judgment by depositing $2,039,502.78 with the Clerk of the Court for the Eastern District of
 New York.
                The government respectfully requests that the Court seal Exhibit A to this
 submission. The defendant and counsel to the Identified Victims agree to this request. The
 letter contains the name and identity of victims, information that is personal and should be
 sealed in order to keep it private. See United States v. Amodeo, 71 F.3d 1044, 1050-51 (2d
 Cir. 1995) (privacy interests of third parties may be compelling reason justifying sealing);




        4
          The government and counsel for the Identified Victims have notified the victims in
 this case of the sentencing proceeding and provided them with information to attend the
 proceeding by videoconference or telephone. In addition, the victims have been offered the
 opportunity to address the Court prior to sentencing. To date, one victim has provided the
 government with a letter, which is attached hereto, under seal, as Exhibit A.


                                                5
Case 1:16-cr-00515-NGG-LB Document 108 Filed 11/02/20 Page 6 of 6 PageID #: 6301




 see also 18 U.S.C. § 3771(a)(8) (establishing a crime victim’s “right to be treated with
 fairness and with respect for the victim’s dignity and privacy”) (emphasis added).


                                                Respectfully submitted,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                         By:                 /s/
                                                David C. Pitluck
                                                Jonathan P. Lax
                                                James P. McDonald
                                                Assistant U.S. Attorneys
                                                (718) 254-7000


                                                DANIEL S. KAHN
                                                Acting Chief, Fraud Section
                                                U.S. Dept. of Justice, Criminal Division

                                         By:                  /s/
                                                Gerald M. Moody, Jr.
                                                Trial Attorney
                                                (202) 616-4988

 cc:    Clerk of the Court (NGG) (by ECF)
        All Counsel of Record (by ECF)




                                                6
